Citation Nr: 1625464	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-03 592A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1996 to July 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

[Although the RO reopened the claim of service connection for schizophrenia (by considering it on the merits), as there was a prior final denial of the claim the Board must address whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.]

The issue of service connection for a circadian rhythm sleep disorder has been raised in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for PTSD and for schizophrenia (on de novo review) and are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 2009 rating decision denied the Veteran service connection for schizophrenia, based essentially on a finding that such disability was not shown to be related to his service.

2.  Evidence received since the January 2009 rating decision includes competent evidence that tends to relate the Veteran's schizophrenia to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for schizophrenia; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for schizophrenia may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2016 hearing, the undersigned identified the issues, and the Veteran was advised of what remains necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in March 1998, he complained of difficulty sleeping.  The assessments were normal examination and to rule out insomnia.  In September 1998, he stated he had been having problems sleeping for two or three years.  It was noted he had been placed on report for unauthorized absences several times because he had overslept.  The assessment was to rule out chronic insomnia.  Later in September 1998, he was seen in the mental hygiene clinic and reported that his difficulty sleeping began in boot camp.  He stated he had trouble falling asleep and then could not get up for work.  He denied any psychosocial stresses, including worry, depressive symptoms, agitation and irritability.  Psychological testing was within normal limits, and did not suggest any psychopathology.  It was noted there was no prior psychiatric treatment.  He had a history of underage drinking.  The impression was primary insomnia.  It was indicated that no psychological basis for insomnia was found.  In a June 2000 report of medical history, the Veteran reported he had frequent trouble sleeping, but denied depression or excessive worry and nervous trouble.  It was noted under the physician's summary that the Veteran had trouble falling asleep after "A" school, and a decrease in alcohol was recommended for a more normal sleep pattern.  On June 2000 service separation examination, psychiatric evaluation was normal.  

The Veteran's service personnel records show that in February 1997, he received non-judicial punishment for having alcohol in the BEQ.  He received non-judicial punishment in July 1998 for unauthorized absence and dereliction of duty.  It was noted he had been counseled for minor infractions for not reporting to a place of duty on time and for his uniform appearance.  

Social Security Administration records show that in September 2002, the Veteran was seen in a private facility and stated he was hearing messages from the television.  A positive one year psychiatric history was noted.  Several days later it was noted that he was hearing voices from televisions and radios for two days.  
Private medical records show that in October 2002 the Veteran presented to a hospital with severe psychosis, agitation and paranoid thinking.  The diagnoses were paranoid schizophrenia and schizo-affective disorder.  

Additional Social Security Administration records show that in September 2004 the Veteran stated his problems began about two years prior.  He related that three years earlier he was receiving messages through his television.  It was noted that during service he had difficulty interacting with superiors.  The diagnostic impression was schizophrenia, chronic paranoid type.  

An unappealed January 2009 rating decision denied the Veteran service connection for schizophrenia, based essentially on a finding that such disability was not manifested in service or within one year thereafter (and was not shown to be related to service).  That decision is final.  38 U.S.C.A. § 7105.

In September 2010, a VA physician stated that based on her treatment of the Veteran when he was hospitalized, a review of his psychiatric history, the course of his illness and information from collateral sources, it was her opinion that the Veteran's schizophrenia had its onset in service.  In August 2011, she opined that the Veteran's sleep and anxiety symptoms were more likely than not symptoms of his current schizophrenia.  

On September 2012 VA psychiatric examination, the Veteran stated he saw a therapist for anger management one time in service.  The diagnosis was schizophrenia, chronic undifferentiated type.  The examiner noted that schizophrenia was not diagnosed until 2003 when his symptoms became pronounced.  She stated this was three years after service and said it was highly unlikely that it was caused by or a result of military sexual trauma.  

In June 2015, a VA psychiatrist diagnosed schizophrenia and circadian rhythm sleep disorder, delayed sleep phase type.  He noted he reviewed some STRs and the Veteran's VA treatment records since 2009.  The examiner stated that the Veteran's disabilities were not caused by or a result of service, but were exacerbated by service.  He noted the Veteran had a circadian rhythm sleep disorder that first manifested when he was 13 years old, and that it was exacerbated by service since he could not sleep late in the morning.  He stated that sleep disorders can represent prodromal symptoms of schizophrenia.  He also noted that the Veteran reported the onset of schizophrenia in 2002.  

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The requirement of new and material evidence raising a reasonable possibility of substantiating a claim is a "low threshold" standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the last prior final rating decision addressing the matter of service connection for schizophrenia in January 2009 includes opinions from two VA physicians to the effect that the Veteran's schizophrenia is related to his service.  This evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for schizophrenia, i.e., a nexus between the Veteran's psychiatric disability and his service, and is by a medical professional competent to provide it.  It is both new and material, and the claim of service connection for schizophrenia may be reopened.

ORDER

The appeal to reopen a claim of service connection for schizophrenia is granted.


REMAND

The Board finds that further development is needed for proper adjudication of the claims of service connection for schizophrenia and PTSD.  

The Veteran claims he has PTSD resulting from being raped in service.  At the April 2016 hearing before the undersigned, the Veteran testified that he went to a bar during boot camp, met someone, returned with him to his barracks and when he woke up in the middle of the night, that person was having sex with him.  He stated he was too embarrassed to report this incident.  Following the September 2012 VA psychiatric examination, the examiner stated the Veteran did not have PTSD.  She noted that the medical record did not support the occurrence of a sexual assault in service.  She stated that she could not render a clinical opinion without resort to mere conjecture, pure speculation or remote possibility (which is a nonopinion).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and etiology of his current psychiatric disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide opinions that respond to the following:

(a).  Is it at least as likely as not (a 50% or higher probability) that the Veteran's schizophrenia documented in the record is related to service?  The opinion should specifically address the opinions by the VA physicians who concluded that the Veteran's schizophrenia had its onset in service, and also the statement by a VA physician that the Veteran's sleep problems in service represented early symptoms of schizophrenia.

(b).  Is it at least as likely as not (a 50% or higher probability) that the Veteran has a diagnosis of PTSD based on a stressor event in service?  The opinion should include discussion regarding whether the Veteran's behavioral and disciplinary problems in service are corroborating evidence of an MST stressor therein.  If PTSD is not diagnosed, the examiner should identify the requirements for such diagnosis that are found lacking.   The examiner must include rationale with all opinions.

2.  The AOJ should then review the record and readjudicate the claims (service connection for schizophrenia de novo).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


